DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, drawn to a frozen confection product comprising a frozen confection and a flexible flow wrap wrapper wherein the flexible flow wrap wrapper comprises an inner material and at least one subsequent material wherein the inner material has a water vapour transmission rate of at least 300 gm2 per 24 hr, the subsequent material has a water vapour transmission rate of at most 300 gm2 per 24 hr, wherein water vapour transmission rate is measured according to test method ASTM 1249-13 at 38°C and 90% humidity, the frozen confection is adjacent to the inner material and the flexible flow wrap wrapper is closed or sealed.

Group II, claim(s) 11, drawn to a method for the manufacture of a frozen confection product comprising a flexible flow wrap wrapper and a frozen confection comprising the steps of providing a flexible wrapper, shaping the flexible wrapper into a sleeve, placing a frozen confection on the surface of the inner material of the sleeve, and sealing or closing the sleeve wherein the frozen confection is present within the sealed or closed flexible wrapper material wherein the flexible wrapper is prepared by a process selected from the group consisting of adhesive lamination, extrusion lamination, extrusion coating, and coating of an inner material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a frozen confection product comprising a frozen confection and a flexible flow wrap wrapper wherein the flexible flow wrap wrapper comprises an inner material and at least one subsequent material wherein the inner material has a water vapour transmission rate of at least 300 gm2 per 24 hr, the subsequent material has a water vapour transmission rate of at most 300 gm2 per 24 hr, wherein water vapour transmission rate is measured according to test method ASTM 1249-13 at 38°C and 90% humidity, the frozen confection is adjacent to the inner material and the flexible flow wrap wrapper is closed or sealed, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Low et al. WO 2016/184818 (cited on Information Disclosure Statement filed December 11, 2019) in view of Andrews US 3,003,884.  Low et al. discloses a frozen confection product comprising a frozen confection and a flexible flow wrap wrapper (flow wrap pack) (‘818, Page 15, lines 10-18) wherein the flexible flow wrap wrapper (flow wrap pack) comprises an inner material (inner surface of flexible flow wrap wrapper) and at least one subsequent material (outer surface of flexible flow wrap wrapper) wherein the inner material has a water vapour transmission rate of at least 300 gm2 per 24 hr, the subsequent material has a water vapour transmission rate of at most 300 gm2 per 24 hr, wherein water vapour transmission rate is measured according to test method ASTM 1249-13 at 38°C and 90% humidity, the frozen confection is adjacent to the inner material and the flexible flow wrap wrapper is closed or sealed (‘818, Page 16, lines 45-51).  Although Low et al. does not disclose the water vapour transmission rate of either the inner material or the subsequent material, Andrews discloses a food package comprising a foodstuff and a moisture proof flexible flow wrap wrapper (‘884, Column 1, lines 14-26) having a water vapor permeability of between 100-490 (‘884, Column 3, lines 36-48), which falls within the claimed water vapor permeability ranges.  Additionally, Andrews teaches if the water vapor permeability of the film is too low, a moist foodstuff results to set up favorable conditions for the growth of surface organisms (‘884, Column 2, lines 7-18).  Conversely, if the water vapor permeability of the film is insufficiently moisture proof, the surface of the foodstuff dries and the foodstuff loses excessive weight and water loss from the package is high (‘884, Column 2, lines 25-32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the water vapor permeability of the flexible flow wrapper of Low et al. since Andrews teaches adjusting the water vapor permeability of a flexible food film to prevent growth of surface organisms and to prevent the drying of the foodstuff.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792